DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 6, and 7.  Currently claims 1, 3-7, 9-12 and 18 are pending.


Allowable Subject Matter
Claims 1, 3-7, 9-12 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor render obvious the subject matter of independent claim 1 of a method of manufacturing a three-dimensional article comprising depositing a high-performance polymer composition in which prior to deposition the composition comprises a first HPP dissolved in a solvent and a photothermal dye dissolved in the solvent, exposing the HPP composition to electromagnetic radiation so as to result in photothermal transduction by the dye sufficient to sinter the first HPP, thereby forming a polymer layer of the three-dimensional article and repeating the steps to form the article in addition to other limitations present in the claim.
The closest prior art of record, Baumann, teaches a method of making a three-dimensional article in which an ink comprising a photothermal dye is deposited on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742